Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a turbine engine having a working airflow providing thrust for an aircraft, comprising a compressor section, and turbine section in serial flow arrangement to define a working air flow path, a heat exchanger in fluid communication with the working air flow path, a nuclear fuel in thermal communication with the working air flow path, and an air release valve in fluid communication with the working air flow path between the compressor section and the turbine section for controlling the thrust.  
	With respect to claim 13 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a turbine engine having a working airflow providing thrust for an aircraft, comprising a compressor section, combustor section, and turbine section in serial flow arrangement to define a working air flow path, a non-reactor, nuclear fuel heat exchanger in thermal communication with the working air flow path between the compressor section and the combustor section, and an air release valve in fluid communication with the working air flow path between the combustor section and the turbine section for controlling the thrust.
	The closest reference is the primary reference from the previous Office Action, US 2016/0298500 (Peter), that discloses all the claimed subject matter (note the 103 
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
10/19/2021